Citation Nr: 1231451	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-06 749	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bilateral ankle swelling.

3.  Entitlement to service connection for bilateral foot swelling.

4.  Entitlement to a compensable evaluation for arthroplasty residuals of the right fifth toe.

5.  Entitlement to a compensable evaluation for arthroplasty residuals of the left fifth toe.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction subsequently was transferred to the RO in Atlanta, Georgia.

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required. 


REMAND

If a Veteran or his representative expresses a desire to appear in person, a hearing on appeal will be granted.  38 C.F.R. § 20.700(a) (2011).  Hearings may be held in Washington, D.C., or at VA field facilities.  38 U.S.C.A. § 7107(d) (West 2002 & Supp. 2011); 38 C.F.R. § 20.705 (2011).  The former are referred to as Central Office hearings, while the latter are referred to as Travel Board hearings.  Additionally, electronic hearings known as Video Conference hearings may be scheduled when suitable facilities and equipment are available.  38 U.S.C.A. § 7107(e) (West 2002 & Supp. 2011); 38 C.F.R. § 20.700(e) (2011).  


The Veteran indicated his desire for a hearing in Washington, D.C., in his January 2010 VA Form 9.  At the time, he was represented by a state service organization.  

The private attorney indicated above first purported to represent the Veteran in August 2010.  Proper documentation in this regard was not submitted.

In February 2012, a Central Office hearing was scheduled for May 2012.  However, a request to change the scheduled Central Office hearing to a hearing with a traveling member of the Board at the Veteran's local field office from the private attorney was received in April 2012.  A Travel Board hearing was requested in lieu of a Central Office hearing, in other words.

Clarification subsequently was sent to the Veteran regarding his representation.  The proper documentation was submitted in August 2012.

Given that the private attorney is the Veteran's authorized representative, the April 2012 request made by him to change hearing types from a Central Office hearing to a Travel Board hearing is valid.  Indeed, the Veteran's attorney reiterated the request for a Travel Board hearing in an August 2012 statement.  

The Veteran accordingly must be scheduled for a Travel Board hearing.  A remand is required to accomplish this task since these hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his last address of record as well as to his representative.

2.  After the hearing, or after the Veteran's failure to appear for the hearing, process this matter in accordance with established procedure.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

